Transportation of Lend-Lease material, between. September 24, 1941, and March 16, 1944. Upon a stipulation filed by the parties and upon a report' of a commissioner of the court recommending judgment on the authority of Union Pacific Railroad Company v. United States, 114 C. Cls. 714, it was ordered that judgment for the plaintiff be entered in the agreed amount of $13,099.66. See also Seaboard Air Line Railroad Co. v. United States, 113 C. Cls. 437.
*888■ Defendant's motion for new trial, filed January 81, 1950, withdrawn April 24,1950.